Motion by plaintiff to punish defendant for contempt of an order of this court dated October 7, 1982, which granted a preliminary injunction pending determination of plaintiff’s appeal from an order of the Supreme Court, Westchester County, entered September 9, 1982. Motion held in abeyance and matter remitted to the Supreme Court, Westchester County, to hear and report with respect to the issues raised therein. The court is directed to conduct an evidentiary hearing prior to the commencement of the trial of this action and to file its report with all convenient speed. Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.